STOULIG, Judge.
Plaintiff, Warren Woodfork, has appealed a judgment dismissing his suit against defendant, Industrial Electric, Inc., for property damage of $133.16 to his automobile allegedly sustained in a collision with a truck owned by defendant. The dispute is factual and its resolution depends on which conflicting version of the incident is the more credible.
The accident occurred on Lafitte Street in the City of New Orleans at approximately 3 p. m. on March 14, 1973. According to plaintiff, he was driving behind defendant’s truck that was moving very slowly in a riverbound direction. He blew his horn, moved into the left lane and began overtaking the truck. While in the process of passing, he claims the defendant’s driver, Frank Timmons, drifted from the right lane in which he was proceeding into the passing lane and in so doing, hit the right front door of plaintiff’s car with the left rear of his truck.
Conversely, Timmons testified he did not maneuver his truck toward the left but remained wholly in the right lane. He stated he first became aware of the alleged accident when his attention was attracted by the repeated sounding of plaintiff’s horn. Further he denied telling the investigating officer that his truck had struck plaintiff’s automobile. From his testimony it is obvious that this witness had no knowledge of the accident if in fact one did occur.
As did the trial judge, we find the defendant’s version the more credible, particularly since we cannot envision how the vehicles would be damaged as they were under the facts described by plaintiff. The *381record amply supports the trial judge’s finding that the plaintiff failed to prove his case with a preponderance of the evidence.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.